             Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 1 of 6




 1
                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
     JOHN DOE, et al.,                                        CASE NO. C17-0178JLR
10

11                             Plaintiffs,

12         v.

13   DONALD TRUMP, et al.,

14                             Defendants.

15   JEWISH FAMILY SERVICES, et al.,                          CASE NO. C17-1707JLR
16                             Plaintiffs,
17                                                     (RELATING TO BOTH CASES)
           v.
18
     DONALD TRUMP, et al.,
19
                               Defendants.
20

21
                                JOINT STATUS REPORT
22

23

24

25

26

     JOINT STATUS REPORT      AMERICAN CIVIL LIBERTIES UNION           K E L L E R R O H R B AC K    L.L.P.
     (2:17-cv-00178-JLR)       OF WASHINGTON FOUNDATION                    1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                   901 Fifth Avenue, Suite 630                 Tel: (206) 623-1900
                                       Seattle, W A 98164                      Fax: (206) 623-3384
                                       Tel.: (206) 624-2184
              Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 2 of 6



 1
            Pursuant to the Court’s October 14, 2019 Order directing the parties to file a Joint Status
 2
     Report (Dkt. No. 193), the parties provide the following report:
 3
            1.      The parties have been engaged in and making progress with settlement
 4
     discussions.
 5
            2.      Defendants have provided supplemental discovery, and in February 2019,
 6
     Plaintiffs took two individual and two Rule 30(b)(6) depositions.
 7
            3.      Since the Court last heard from the parties and prior to entering into settlement
 8
     discussions, the parties engaged in a number of meet and confers with regard to additional
 9
     discovery Plaintiffs believe that Defendants are obligated to provide. While the parties reached
10
     agreement on a number of their discovery disputes, they were unable to resolve all of them.
11
            4.      Before the parties entered into settlement negotiations, Plaintiffs had anticipated
12
     filing a motion to compel on the unresolved discovery disputes, and Defendants had anticipated
13
     renewing their motion to dismiss.
14
            5.      While the parties are hopeful that settlement negotiations will be fruitful, should
15
     settlement discussions fail, Plaintiffs intend to file a motion to compel that they believe should be
16
     resolved before any further briefing on the government’s renewed motion to dismiss.
17
     Defendants’ position is that Plaintiffs’ anticipated motion to compel is not necessary to resolve
18
     the issue of mootness before the Court and therefore that motion should be deferred pending a
19
     resolution on Defendants’ forthcoming renewed motion to dismiss.
20
            6.      The parties will file a joint report within thirty days of the date of this submission
21
     with an update concerning the parties’ settlement discussions or each party’s proposed case
22
     schedule for resuming litigation.
23

24

25

26

     JOINT STATUS REPORT - 1         AMERICAN CIVIL LIBERTIES UNION      K E L L E R R O H R B AC K     L.L.P.
     Case No. 2:17-cv-00178-JLR       OF WASHINGTON FOUNDATION               1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                           901 Fifth Avenue, Suite 630           Tel.: (206) 623-1900
                                               Seattle, W A 98164                Fax: (206) 623-3384
                                             Tel.: (206) 624-2184
              Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 3 of 6



 1    RESPECTFULLY SUBMITTED BY,                         DATED this 21st day of October, 2019.

 2
      AMERICAN CIVIL LIBERTIES UNION                       KELLER ROHRBACK L.L.P.
 3
      OF WASHINGTON FOUNDATION
 4
      By: /s/ Emily Chiang           g                     By: /s/ Lynn Lincoln Sarko
 5       /s/ Lisa Nowlin                                   By: /s/ Tana Lin
         Emily Chiang, WSBA # 50517                        By: /s/ Derek W. Loeser
 6       Lisa Nowlin, WSBA # 51512                         By: /s/ Alison S. Gaffney
         901 Fifth Avenue, Suite 630                         Lynn Lincoln Sarko, WSBA # 16569
 7                                                           Tana Lin, WSBA # 35271
         Seattle, WA 98164
         Tel.: (206) 624-2184                                Derek W. Loeser, WSBA # 24274
 8
         Email: echiang@aclu-wa.org                          Alison S. Gaffney, WSBA # 45565
 9               lnowlin@aclu-wa.org                         1201 Third Avenue, Suite 3200
                                                             Seattle, WA 98101
10        Attorneys for Plaintiffs                           Tel.: (206) 623-1900
                                                             Fax: (206) 623-3384
11                                                           Email: lsarko@kellerrohrback.com
                                                                      tlin@kellerrohrback.com
12
                                                                      dloeser@kellerrohrback.com
13                                                                    agaffney@kellerrohrback.com

14                                                         By: /s/ Laurie B. Ashton                N
                                                             Laurie B. Ashton (admitted pro hac vice)
15                                                           3101 North Central Avenue, Suite 1400
                                                             Phoenix, AZ 85012-2600
16
                                                             Tel.: (602) 248-0088
17                                                           Fax: (602) 248-2822
                                                             Email: lashton@kellerrohrback.com
18
                                                           By: /s/ Alison Chase                   e
19                                                           Alison Chase (admitted pro hac vice)
20                                                           1129 State Street, Suite 8
                                                             Santa Barbara, CA 93101
21                                                           Tel.: (805) 456-1496
                                                             Fax: (805) 456-1497
22                                                           Email: achase@kellerrohrback.com
23                                                              Attorneys for Plaintiffs/Cooperating
24                                                              Attorneys for the American Civil Liberties
                                                                Union of Washington Foundation
25

26

     JOINT STATUS REPORT - 2         AMERICAN CIVIL LIBERTIES UNION           K E L L E R R O H R B AC K     L.L.P.
     Case No. 2:17-cv-00178-JLR       OF WASHINGTON FOUNDATION                    1201 Third A venue, Suite 3200
                                                                                    Seattle, W A 98101-3052
                                          901 Fifth Avenue, Suite 630                 Tel.: (206) 623-1900
                                              Seattle, W A 98164                      Fax: (206) 623-3384
                                            Tel.: (206) 624-2184
              Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 4 of 6



 1    s/ David Burman
      David Burman, WSBA No. 10611
 2    Lauren Watts Staniar, WSBA No. 48741             Justin B. Cox, Pro Hac Vice
      Tyler Roberts, WSBA No. 52688                    International Refugee Assistance Project
 3
      Perkins Coie LLP                                 P.O. Box 170208
 4    1201 Third Avenue, Suite 4900                    Atlanta, GA 30317
      Seattle, WA 98101-3099                           Tel: (678) 279-5441
 5    Telephone: 206.359.8000                          jcox@refugeerights.org
      Facsimile: 206.359.9000
 6    dburman@perkinscoie.com                          Max S. Wolson, Pro Hac Vice
 7    lstaniar@perkinscoie.com                         National Immigration Law Center
      troberts@perkinscoie.com                         PO Box 34573
 8                                                     Washington, DC 20043
      Mariko Hirose, Pro Hac Vice                      Tel: (202) 971-9271
 9    Deepa Alagesan, Pro Hac Vice                     wolson@nilc.org
      Linda Evarts, Pro Hac Vice
10    Kathryn C. Meyer, Pro Hac Vice                   Lauren E. Aguiar, Pro Hac Vice
11    International Refugee Assistance Project         Mollie M. Kornreich, Pro Hac Vice
      40 Rector Street, 9th Floor                      Abigail E. Davis, Pro Hac Vice
12    New York, NY 10006                               Four Times Square
      Tel: (646) 459-3044                              New York, NY 10036
13    mhirose@refugeerights.org                        Tel: (212) 735-3000
      dalagesan@refugeerights.org                      Fax: (212) 735-2000
14    levarts@refugeerights.org                        lauren.aguiar@probonolaw.com
15    kmeyer@refugeerights.org                         mollie.kornreich@probonolaw.com
                                                       abigail.sheehan@probonolaw.com
16    Melissa S. Keaney, Pro Hac Vice
      International Refugee Assistance Project
17    P.O. Box 2291
      Fair Oaks, CA 95628
18
      Tel: (916) 546-6125
19    mkeaney@refugeerights.org                        Counsel for Plaintiffs Jewish Family Service, et
                                                       al.
20    Elizabeth Sweet, Pro Hac Vice
      Mark Hetfield, Pro Hac Vice
21    HIAS, Inc.
      1300 Spring Street, Suite 500
22
      Silver Spring, MD 20910
23    Tel: 301-844-7300
      liz.sweet@hias.org
24    mark.hetfield@hias.org
25

26

     JOINT STATUS REPORT - 3       AMERICAN CIVIL LIBERTIES UNION         K E L L E R R O H R B AC K     L.L.P.
     Case No. 2:17-cv-00178-JLR     OF WASHINGTON FOUNDATION                  1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                        901 Fifth Avenue, Suite 630               Tel.: (206) 623-1900
                                            Seattle, W A 98164                    Fax: (206) 623-3384
                                          Tel.: (206) 624-2184
              Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 5 of 6



 1
     JOSEPH H. HUNT
 2   Assistant Attorney General
 3
     AUGUST E. FLENTJE
 4   Special Counsel

 5   JENNIFER D. RICKETTS
     Director, Federal Programs Branch
 6
     JOSHUA E. GARDNER
 7
     Special Counsel, Federal Programs Branch
 8

 9   /s/ Joshua Kolsky________________
     JOSHUA KOLSKY
10   KEVIN SNELL
11   Trial Attorneys
     U.S. Department of Justice
12   Civil Division, Federal Programs Branch
     1100 L Street NW
13   Washington, DC 20005
     Tel: (202) 305-7664
14   Fax: (202) 616-8470
15   Email: joshua.kolsky@usdoj.gov

16   Counsel for Defendants

17

18
19

20

21

22

23

24

25

26

     JOINT STATUS REPORT - 4       AMERICAN CIVIL LIBERTIES UNION      K E L L E R R O H R B AC K     L.L.P.
     Case No. 2:17-cv-00178-JLR     OF WASHINGTON FOUNDATION               1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                         901 Fifth Avenue, Suite 630           Tel.: (206) 623-1900
                                             Seattle, W A 98164                Fax: (206) 623-3384
                                           Tel.: (206) 624-2184
                Case 2:17-cv-00178-JLR Document 196 Filed 10/21/19 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that on October 21, 2019, I electronically filed the attached document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 4
     to the email addresses on the Court’s Electronic Mail Notice List.
 5
     DATED this 21st day of October, 2019.
 6
                                                                KELLER ROHRBACK L.L.P.
 7

 8                                                              By: /s/ Tana Lin                                        n
                                                                  Tana Lin, WSBA # 35271
 9                                                                1201 Third Avenue, Suite 3200
                                                                  Seattle, WA 98101
10                                                                Tel.: (206) 623-1900
                                                                  Fax: (206) 623-3384
11
                                                                  Email: tlin@kellerrohrback.com
12
                                                                     Attorney for Plaintiffs/Cooperating
13                                                                   Attorney for the American Civil
                                                                     Liberties Union of Washington
14                                                                   Foundation
15

16   4852-9256-9513, v. 2


17

18
19

20

21

22

23

24

25

26

     JOINT STATUS REPORT - 5          AMERICAN CIVIL LIBERTIES UNION            K E L L E R R O H R B AC K     L.L.P.
     Case No. 2:17-cv-00178-JLR        OF WASHINGTON FOUNDATION                     1201 Third A venue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                           901 Fifth Avenue, Suite 630                  Tel.: (206) 623-1900
                                               Seattle, W A 98164                       Fax: (206) 623-3384
                                             Tel.: (206) 624-2184
